DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/21/2021 has been entered.

Claim Status
Claims 1, 4-5, 7, 10-15 and 17 (Currently Amended)
Claims 2-3, 6, 8-9, 16 and 18 (Previously Presented)

Allowable Subject Matter
Claims 1-18 are allowed.
Regarding claim 1, prior arts do not suggest or teach, among other claimed allowable features, “the following steps which are executed by the control device:
a)    outputting an output signal corresponding to the electrical alternating signal to be impressed, for impression into the electrochemical energy supply device, wherein the 
b)    detecting an actual signal which corresponds to the output signal and which is applied to the electrochemical energy supply device,
c)    comparing the actual signal with the at least one setpoint of the electrical alternating signal to be impressed and
d)    controlling the output signal in order to minimize a deviation between the actual signal and the at least one setpoint of the electrical alternating signal to be impressed, wherein an actual voltage of the coupling capacitor is compared with an actual voltage of the electrochemical energy supply device for determining a voltage difference, wherein i) the electrochemical energy supply is switched to an interrupted state when a predefinable first value is exceeded, in which the impression of the electrical alternating signal to be impressed is interrupted and the coupling capacitor is connected in parallel to the electrochemical energy supply device to reduce the voltage difference, wherein during a duration of parallel connection of the coupling capacitor, a resistor is connected in series to the coupling capacitor in order to limit a charging current in the coupling capacitor and ii) at a point i) subsequent falling below a predefinable second value, the electrochemical energy supply is switched in a signal impression state, in which the coupling capacitor is connected in series with the electrochemical energy supply device and the impressing of the electrical alternating signal is continued according to steps a) to d).”, in combination with all other elements recited in claim 1.
Claims 2-6 and 17 are also allowed as it further limits allowed claim 1.
Regarding claim 7, prior arts do not suggest or teach, among other claimed allowable features, “wherein the control device is configured as a controlled power amplifier, to which an actual signal is returned during a duration of the impressing of the electrical alternating signal, which corresponds to the output signal and which is applied at the electrochemical energy supply device, wherein the controlled power amplifier is set up to compare the actual signal applied at the electrochemical energy supply device with the at least one setpoint of the electrical alternating signal to be impressed and to control the output signal to minimize a deviation between the actual signal and the at least one setpoint of the electrical alternating signal to be impressed, wherein the controlled power amplifier has a signal output for supplying the electrical alternating signal into the electrochemical energy supply device, wherein the circuit arrangement further comprises a switching device for switchably connecting the signal output of the controlled power amplifier to the electrochemical energy supply device, wherein the switching device is configured to compare an actual voltage of the coupling capacitor with an actual voltage of the electrochemical energy supply device for detecting a voltage difference, and i) to switch to an interrupted state when a predefinable first value is exceeded, in which the impression of the electrical alternating signal to be impressed is interrupted and the at least one coupling capacitor is connected in parallel to the electrochemical energy supply device to reduce the voltage difference, and ii) at a point i) subsequent falling below a predefinable second value, to switch in a signal impression state, in which the at least one coupling capacitor is connected in series with the electrochemical energy supply device in order to continue the impression of the electrical alternating signal.”, in combination with all other elements recited in claim 7.
Claims 8-16 and 18 are also allowed as it further limits allowed claim 7.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571)270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 




/DUNG V BUI/
Examiner, Art Unit 2859

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        May 4, 2021